Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
In the reply of 10/15/2020 Applicant did not amend the claims. 
Claims 1 and 3-12 are pending; claim 2 is cancelled. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “means for removing the filter” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “removing the filter” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the means for removing the filter is disclosed in the specification as a notch. Examiner will interpret the means as such, or equivalent thereof. 
Claim limitation “maintaining element” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “element” coupled with functional language “able to secure to the handle… prevents the removal of the filter” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 6 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the maintaining element is disclosed in the specification as a screw nut. Examiner will interpret the element as such, or equivalent thereof.  
 Claim limitation “means for maneuvering” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “maneuvering the maintaining element relative to the handle” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 6 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitation “means for disassembling the axle” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “disassembling the axle relative to the body” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 9 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the means for disassembling the axle is disclosed in the specification as a cavity complementary to the head of the axle. Examiner will interpret the means as such, or equivalent thereof.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Plager et al (U.S. 2006/0081725) in view of Tsuha (U.S. 5,495,651).
Regarding claim 1, Plager teaches a fluid spray gun (Fig 1), comprising a body (defined by body 12 and handle 24) made up of a barrel (body 12) supporting a fluid spray nozzle (14) and a handle (24) having a cavity (defined by inside area of handle 24, seen in Fig 5) for receiving a filter (defined by tube 26 and filter 32), open opposite the barrel (as seen in Fig 1), and a guard (34) suitable for protecting the hand of a user against impacts and preventing accidental operation in case of fall (as seen in Fig 5, the guard 34 covers the trigger and 
Tsuha teaches a hand tool for removing hoses having a removing means (slot 32), as seen in Figs 1-6. The means for removing is defined in portion 14; wherein the means for removing 32 is configured to directly secure a tube 46 and the portion 14 together in translation along a longitudinal direction (direction in which tube 46 is slidably removed). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Plager to incorporate the teachings of Tsuha to provide guard of Plager with the means for removing with a slot 32 (of Tsuha) in order to facilitate removing the filter by matching the slot 32 with the groove of filter 32 (of Plager, see in Fig 1) in order to secure them together along a translation direction, as this would facilitate removal of the filter by offering leverage via portion 14 (as disclosed in col 9, lines 9-14 of Tsuha). 
Note: all references in parenthesis are referencing Plager, unless otherwise stated.
claim 3, Plager and Tsuha teach the gun according to claim 1, wherein the filter has a groove (groove of filter 32 of Plager, as seen in Fig 1) and the means for removing of the guard have a notch (slot 32 of Tsuha), the edge of which is configured to be engaged in the groove (In combination the slot 32 of Tsuha engages the notch of the filter 32 of Plager).
Regarding claim 4, Plager and Tsuha teach the gun according to claim 3, wherein the guard is formed in a single piece (34 is a single piece, as seen in Fig 2).
Regarding claim 5, Plager and Tsuha teach the gun according to claim 1, wherein the first end has two elastic arms (34B has two arms, as seen in Fig 3), the free ends of which are configured to be engaged in two corresponding housings provided on the barrel (housings defined by 12A, as seen in Fig 3; the two arms are snap-fitted around the housings, therefore they elastic).
Regarding claim 6, Plager and Tsuha teach the gun according to claim 1, further comprising a maintaining element (swivel 28) able to be secured to the handle in a first position (first position defined when the filter is inside the cavity of the handle 24) in which the maintaining element prevents the removal of the filter from the cavity (as seen in Fig 4), wherein the guard further includes means for maneuvering the maintaining element relative to the handle (as disclosed in paragraph 0014, the guard 34 includes means for unscrewing the swivel 28, as claimed).
Regarding claim 7, Plager and Tsuha teach the gun according to claim 6, wherein the maintaining element is able to be screwed to the handle and the maneuvering means are able to screw or unscrew the maintaining element relative to the handle (as seen in Fig 4 and disclosed in paragraph 0014).
claim 8, Plager and Tsuha teach the gun according to claim 7, wherein the maintaining element (28) has a polygonal exterior shape (seen in Fig 1) and the maneuvering means have a cavity (cavity defined by 34A) with a shape complementary to the exterior shape of the maintaining element (as seen in Fig 1).
Regarding claim 9, Plager and Tsuha teach the gun according to claim 1, wherein the barrel bears a seat casing (14A) able to receive a seat of a fluid spray nozzle (14B) by bearing, the seat casing being screwed to the barrel (as seen in Fig 1) and the guard further including means for unscrewing the seat casing relative to the barrel (34A can be used wot unscrew 14A, as seen in Fig 1, they have complementary structures), while the gun further includes a trigger (20) pivoting around an axle traversing the body (as seen in Figs 1-6), and the guard includes means for disassembling the axle relative to the body (as seen in Fig 6, the first end of the guard is part of the pivoting point of the trigger, therefore removing the guard would disassemble the axle of the trigger).
Regarding claim 10, Plager and Tsuha teach the gun according to claim 1, the filter having a third end (upper end of filter 32) oriented toward the top of the handle (as seen in Fig 1) and a fourth end (defined by swivel 28) oriented toward the bottom of the handle when the filter is received in the cavity (as seen in Fig 1), wherein the fourth end is configured to cooperate with the means for removing so as to remove the filter from the cavity (as seen in Fig 1 and 4, the swivel 28, i.e. fourth end, of the filter cooperates with the means for removing so as to remove the filter from the cavity by unscrewing the swivel 28 and allowing the filter to be translatably removed).
claim 11, Plager and Tsuha teach the gun according to claim 10, wherein the fourth end has a cylindrical fluid intake opening, wherein the cylindrical opening has a polygonal base (as shown below).

    PNG
    media_image1.png
    446
    648
    media_image1.png
    Greyscale

Regarding claim 12, Plager teaches a method for removing a filter (defined by tube 26 and filter 32) from the handle (24) of a fluid spray gun (seen in Figs 1-6), comprising a body (defined by body 12 and handle 24) made up of a barrel (body 12) supporting a fluid spray nozzle (14) and a handle (24) having a cavity (defined by inside area of handle 24, seen in Fig 5) for receiving a filter (see Fig 1 and 5), the cavity being open opposite to the barrel (the cavity of handle 24 is open at the end opposite to the barrel 12, i.e. open at the bottom, as seen in Fig 4), and a guard (34) suitable for protecting the hand of a user against impacts (as seen in Fig 5, the guard 34 covers the trigger and protects the hand of a user), the guard having a first end (first end defined by 34B) secured to the barrel (as seen in Fig 3) and a second end (defined by 34A) secured to the handle (as seen in Fig 4), the method comprising the following steps: separating the first end and the barrel (as seen in Fig 3, the first end can be pulled from the barrel), securing the guard and the filter in translation (second end 34A is used to attach to the bottom 
Tsuha teaches a hand tool for removing hoses having a removing means (slot 32), as seen in Figs 1-6. The means for removing is defined in portion 14; wherein the means for removing 32 is configured to directly secure a tube 46 and the portion 14 together in translation along a longitudinal direction (direction in which tube 46 is slidably removed). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Plager to incorporate the teachings of Tsuha to provide guard of Plager with the means for removing with a slot 32 (of Tsuha) in order to facilitate removing the filter by matching the slot 32 with the groove of filter 32 (of Plager, see in Fig 1) in order to secure them together along a translation direction, as this would facilitate removal of the filter by offering leverage via portion 14 (as disclosed in col 9, lines 9-14 of Tsuha).

Response to Arguments
Applicant's arguments filed 10/15/2020 have been fully considered but they are not persuasive.
Applicant argues that the combination of Plager and Tsuha is not proper because one of ordinary skill in the art would not integrate the tool (32) of Tsuha with the guard (34) of Plager, 
Applicant also argues that the modification would render the hex portion (34) inoperable because its shape would be changed in a way that would not engage swivel (28). Examiner respectfully disagrees. As stated above, Examiner has relied on the teachings of Tsuha to modify the guard by including a means for removing (slot 32), which could be placed at the end of the guard. Thus, leaving the hex portion 34 of Plager unchanged. 
Lastly, Applicant argues that since the filter 32 of Plager is entirely received inside tube 26, then a tool like the one taught by Tsuha would not work because it would not be able to engage with the end of the filter.  Examiner respectfully disagrees. The tube 26, which houses the filter extends past the handle, which could be engaged by the means of removing (32 of Tsuha), thus engaging with it the filter 32 as well. As such, the combination with Tsuha would allow for the user to grasp onto the tube 26, which contains the filter 32. Thus, securing the filter with the guard in translation, as claimed. 
.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-18141814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/TUONGMINH N PHAM/             Primary Examiner, Art Unit 3752